Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 10/10/2022. Currently claims 1-20 are pending in the application, with claims 17-19 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group II, claims 1-16, and 20, drawn to a method, in the reply filed on 10/10/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Objections

Claim 9 is objected as being a duplicate of claim 8. Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03{k).


Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed
to non-statutory subject matter. The claim is directed to either a computer program, or the
term utilized can be interpreted to include transitory signals.

Regarding claim 20, the claim is directed towards a computer program, comprising data
sets, which with the reading of the data sets by a processing device or a computer causes it to
acquire data, and cause the device for additive manufacture in such way that the device for additive manufacture to execute the first and second steps to manufacture the object. However, the computer program is a no-statutory subject matter, as the claim is referring to a "program". Note that claiming the term “program” or "computer program" by itself is deemed to be a software per se claim, thus it is a non-statutory claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 10-13, and 16 are rejected under 35 U.S.C.103 as being obvious over Wikes et al. (DE 10 2008 021507 A1), hereafter, referred to as “Wikes”, 

Regarding claim 1, Wikes teaches a method of producing a ceramic shaped body, and specifically discloses in the following (para. [0008-0047] of the specification, Figs. 1-3), a method for producing a ceramic shaped body, comprising forming a sculpt by performing one or more of the following steps: a step of forming a powder layer, the powder layer comprises a material powder comprising an inorganic compound powder, and a step of irradiating an energy beam to a prescribed region of the surface of the powder layer to melt/solidify the material powder, wherein, in the step of melting/solidifying the material powder, an amorphous-rich region and a crystalline-rich region are formed by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed, respectively.

The instant application claims to form the amorphous-rich region and the crystalline-rich region, respectively, only by varying at least one of the three operating parameters of the output power of the energy beam, the relative position of the surface of the powder layer to the focal point of the energy beam, and the scanning speed of the energy beam. But Wikes fails to explicitly teach to control the crystallization behavior by changing the relative position of the surface of the powder layer and the focal point of the energy beam. 

However, as Wikes teaches to control the focal spot diameter as a parameter to change to control the deposition of an amorphous-rich region and a crystalline-rich region are formed by melting/solidifying the material powder. It would be obvious to a person skilled in the art that the relative position of the surface of the powder layer and the focal point of the energy beam is a conventional influencing factor and directly a function of the focal spot diameter of the energy beam.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention based on the teaching, suggestion, or motivation of Wikes, that would have led one of ordinary skill to modify, and arrive at the claimed invention of varying at least one of the three operating parameters of the output power of the energy beam, the relative position of the surface of the powder layer to the focal point of the energy beam, and the scanning speed of the energy beam to form an amorphous-rich region and a crystalline-rich region by influencing the crystallization behavior (KSR Rationale G, MPEP 2143).

Regarding claim 2, Wikes teaches a method of producing a manufactured object, wherein the amorphous-rich region is formed by irradiating the surface of the powder layer with the energy beam under a focused state and the crystalline-rich region is formed by irradiating the surface of the powder layer with the energy beam under an unfocused state by teaching a step of irradiating an energy beam to a prescribed region of the surface of the powder layer to melt/solidify the material powder, wherein, in the step of melting/solidifying the material powder, an amorphous-rich region and a crystalline-rich region are formed by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed, respectively. Additionally, it is well known to the person skilled in the art that the relative position of the surface of the powder layer and the focal point of the energy beam is a conventional influencing factor and directly a function of the focal spot diameter of the energy beam resulting in focused or unfocused state of the beam.

Regarding claim 3, Wikes teaches a method of producing a manufactured object, wherein the amorphous-rich region is formed by relatively increasing the scanning rate of the energy beam and the crystalline-rich region is formed by relatively decreasing the scanning rate of the energy beam by teaching a step of irradiating an energy beam to a prescribed region of the surface of the powder layer to melt/solidify the material powder, wherein, in the step of melting/solidifying the material powder, an amorphous-rich region and a crystalline-rich region are formed by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed, respectively.

Regarding claim 4, Wikes teaches a method of producing a manufactured object, wherein the amorphous-rich region is formed by relatively increasing the output of the energy beam and the crystalline-rich region is formed by relatively decreasing the output of the energy beam, by teaching a step of irradiating an energy beam to a prescribed region of the surface of the powder layer to melt/solidify the material powder, wherein, in the step of melting/solidifying the material powder, an amorphous-rich region and a crystalline-rich region are formed by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed, respectively.

Regarding claim 10, removal of the support structure to extract the desired product is a well-known process in three-dimensional printing process.  Therefore, it would have been obvious that the process would include a step of removing amorphous-rich region, which would be considered as support structure for the formation of desired structure of the product. Additionally, Wikes also teaches the conversion of amorphous to crystallization (equivalent to removal of amorphous) (para. [0025], [0047]).

Regarding claims 11-12, Wikes teaches a method of producing a manufactured object wherein the powders of an inorganic compound contain ceramic powders, and the powders of an inorganic compound contain a mixture of aluminum oxide with zirconium oxide or a mixture of aluminum oxide with a rare earth oxide by teaching a material mixture of aluminum oxide (Al2O3) and zirconium oxide (ZrO2) (para. [0018]).

Regarding claim 13, Wikes teaches a method of producing a manufactured object
wherein a crystalline substance has a phase-separated structure having two or more phases by teaching in Fig. 3, a phase diagram of the Al2O3/ZrO2 system, where the mixture of two or more phases at a particular composition of materials that have the lowest melting point, at which temperature the phases will simultaneously crystalize.

Regarding claim 16, Wikes teaches a method of producing a ceramic shaped body, and specifically discloses in the following (para. [0008-0047] of the specification, Figs. 1-3), a method for producing a ceramic shaped body, comprising forming a sculpt by performing one or more of the following steps: a step of forming a powder layer, the powder layer comprises a material powder comprising an inorganic compound powder, and a step of irradiating an energy beam to a prescribed region of the surface of the powder layer to melt/solidify the material powder, wherein, in the step of melting/solidifying the material powder, an amorphous-rich region and a crystalline-rich region are formed by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed, respectively.

The instant application claims to form the amorphous-rich region and the crystalline-rich region, respectively, only by varying at least one of the three operating parameters of the output power of the energy beam, the relative position of the surface of the powder layer to the focal point of the energy beam, and the scanning speed of the energy beam. But Wikes fails to explicitly teach to control the crystallization behavior by changing the relative position of the surface of the powder layer and the focal point of the energy beam. 

However, as Wikes teaches to control the focal spot diameter as a parameter to change to control the deposition of an amorphous-rich region and a crystalline-rich region are formed by melting/solidifying the material powder. It would be obvious to a person skilled in the art that the relative position of the surface of the powder layer and the focal point of the energy beam is a conventional influencing factor and directly a function of the focal spot diameter of the energy beam.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention based on the teaching, suggestion, or motivation of Wikes, that would have led one of ordinary skill to modify, and arrive at the claimed invention of varying at least one of the three operating parameters of the output power of the energy beam, the relative position of the surface of the powder layer to the focal point of the energy beam, and the scanning speed of the energy beam to form an amorphous-rich region and a crystalline-rich region by influencing the crystallization behavior (KSR Rationale G, MPEP 2143).

Wikes also teaches that the selective laser melting process is carried out in such a way that after a powder layer of the ceramic powder has completely melted, initially only one phase crystallizes during cooling. Fig. 3 teaches that the process can be reproduced for an exemplary mixture with a relative proportion of 20% Al2O3 and 80% ZrO2. At a temperature of around 2250°C, ZrO2 begins to solidify from the melt and – if the process is carried out appropriately with regard to the cooling rate – then it would crystallize. The eutectic residual melt initially solidifies amorphously at around 1860°C. The amorphous phase can be separated into the two components and crystallized by post-heat treatment. Therefore, it would have been obvious to any ordinary artisan that either amorphous or crystalline phase would be realized based on the energy state.  Therefore, it would have obvious to any ordinary artisan that by varying the energy input, which would be controlled by varying the at least one of the three operating parameters of the output power of the energy beam, the relative position of the surface of the powder layer to the focal point of the energy beam, and the scanning speed of the energy beam to form an amorphous-rich region and a crystalline-rich region by influencing the crystallization behavior. It would further be obvious that the parameters would be different for forming the crystalline-rich region vs. the amorphous-rich region.

Claims 14-15 are rejected under 35 U.S.C.103 as being obvious over Wikes et al. (DE 10 2008 021507 A1), hereafter, referred to as “Wikes”, in view of Schwarze (US Patent Application Publication No. 2016/0008922 A1), hereafter, referred to as “Schwarze”.

Regarding claims 14-15, Wikes teaches a method of producing a ceramic shaped body, 
made of ceramic by building up layers of powdered material, in which each powder layer is melted/solidified in a predetermined area corresponding to a cross-sectional area of the shaped body to be produced. But Wikes fails to explicitly teach that the method producing a manufactured object wherein 70 vol % or more of the amorphous-rich region is amorphous, and wherein 80 vol % or more of the crystalline-rich region is crystalline.

However, Schwarze teaches a method of producing three-dimensional work-piece by
Controlling the operation of the powder application device and the irradiation device in dependence on the crystallization behavior of the raw material powder, in order to tailor the microstructure of a work piece made of said raw material powder by an additive layer construction method (claim 16). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Schwarze, and based on the teaching of a method of customizing the microstructure of a modelling object by controlling the crystallization behavior, to form a defined amorphous proportion of the amorphous-rich region, and the crystalline proportion of the crystalline-rich region. Regarding the specific value of more than 70% by volume of the amorphous-rich region is amorphous and more than 80% by volume of the crystalline-rich region is crystalline, it would have been obvious to any ordinary artisan that composition would define the crystalline behavior, which would dictate the property of the product. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the manufactured object wherein 70 vol % or more of the amorphous-rich region is amorphous, and wherein 80 vol % or more of the crystalline-rich region is crystalline would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 20 is rejected under 35 U.S.C.103 as being obvious over Wikes et al. (DE 10 2008 021507 A1), hereafter, referred to as “Wikes”, in view of Moussa et al. (US Patent Application Publication No. 2012/0133080 A1), hereafter, referred to as “Moussa”.

Regarding claim 20, Wikes teaches a method of producing a ceramic shaped body, and specifically discloses in the following (para. [0008-0047] of the specification, Figs. 1-3), a method for producing a ceramic shaped body, comprising forming a sculpt by performing one or more of the following steps: a step of forming a powder layer, the powder layer comprises a material powder comprising an inorganic compound powder, and a step of irradiating an energy beam to a prescribed region of the surface of the powder layer to melt/solidify the material powder, wherein, in the step of melting/solidifying the material powder, an amorphous-rich region and a crystalline-rich region are formed by changing at least one of the operating parameters. As explained in the rejection of claim 1, it would have been obvious to any ordinary artisan that at least one of the three operating parameters of the output power of the energy beam, the relative position of the surface of the powder layer to the focal point of the energy beam, and the scanning speed of the energy beam to form an amorphous-rich region and a crystalline-rich region by influencing the crystallization behavior.

But Wikes is silent on using one computer program comprising an executable program to perform the fabrication by acquiring data created by dividing three-dimensional shape data including a manufacturing causing the three-dimensional manufacturing apparatus to execute the first and second steps while adjusting, to control the output of the energy beam.  However, Moussa teaches in Fig. 1 that an external computer 34 generates via the use of a computer readable medium (CRM) a solid modelling of computer aided design (CAD) data file containing three-dimensional coordinate data representation (para. [0036]). Moussa also teaches that the computer 34 (program) converts the data of the object into a surface representation data and uses that to send the computer controller 40 of the SOM apparatus for the execution of the print job (para. [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at time of filing this invention to incorporate the teaching of Moussa with the process of Wikes and to use a computer readable medium that contains a program to execute the steps to form the three-dimensional object to automate the machine that performs the process.


Allowable Subject Matter

Claims 5-9 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 5, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method of producing a manufactured object, wherein “a D/L ratio of a solidified portion formed when scanned with the energy beam once in one direction in which L represents a width in a direction vertical to a scanning direction and D represents a depth from a surface becomes more than 1.0.”

Claim 6 depend on claim 5.

Regarding claim 7, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method of producing a manufactured object, wherein “a D/L ratio in which L represents a fusion width and D represents a fusion depth, each of the material powders, becomes 1.0 or less at the time of linear irradiation with the energy beam.”

Claims 8-9 depend on claim 7.
Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742